 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8

 9
                               EASTERN DISTRICT OF CALIFORNIA
10     G & G Closed Circuit Events LLC,           Case No. 2:18-cv-02467-MCE-AC
11
                            Plaintiff,
12
                                                  ORDER GRANTING
13                   v.                           PLAINTIFF'S SECOND EX-PARTE
                                                  APPLICATION FOR AN ORDER
14
       Felipe Jr. Olvera, et al.,                 EXTENDING TIME TO
15                                                COMPLETE SERVICE
16
                            Defendants.

17

18

19                                           ORDER
20
            The Court, upon review of Plaintiff’s request and representations presented in the
21
     above-entitled matter hereby orders the following:
22

23   ///
24
     ///
25

26
     ///
27
     ///
28
     ///
     ORDER GRANTING PLAINTIFF’S SECOND EX-PARTE APPLICATION
     FOR AN ORDER EXTENDING TIME TO COMPLETE SERVICE
     CASE NO.: 2:18-cv-02467-MCE-AC
     PAGE 1
 1         Plaintiff is granted an additional thirty (30) days from today’s date to effectuate
 2
     service of the Summons and Complaint filed in this matter, or to file a motion for
 3

 4   service by publication, or in the alternative, a Notice of Voluntary Dismissal as to
 5
     defendants Felipe Jr. Olvera and Antigua Grill, LLC, where service has not been made
 6

 7
     or service by publication requested.

 8         IT IS SO ORDERED.
 9
     Dated: March 4, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     ORDER GRANTING PLAINTIFF’S SECOND EX-PARTE APPLICATION
     FOR AN ORDER EXTENDING TIME TO COMPLETE SERVICE
     CASE NO.: 2:18-cv-02467-MCE-AC
     PAGE 2
